Lathrop, J.
The only exception which has been argued is to the refusal of the court to give the fourth request for instructions. We are of opinion that the judge was not bound to rule that the words in the acceptance, “ agents for the negotiation of the within mentioned loan,” were sufficient to put an ordinarily prudent business man on his guard, and to disclose the full scope of the defendants’ authority. The act of writing the words, “Accepted Dec. 5th, 1892. Cape Ann Savings Bank, by Alvord & Ward,” was a representation that they had authority from the bank to accept the orders, and the words added after their names cannot be said to set forth that they had no such authority. They are to be construed as a descriptio personarum ; and, reading the entire acceptance together, it is plain that the defendants, describing themselves as “agents for the negotiation of the within mentioned loan,” represented that they had authority to accept the orders for the Cape Ann Savings Bank. This representation has been found to be untrue.
As the plaintiff relied upon the representation, and has suffered injury from the breach of the representation, he has a right of action for such breach, irrespective of the question of fraud on the part of the defendants. This rule of law is well settled. Long v. Colburn, 11 Mass. 97, 98. Ballou v. Talbot, 16 Mass. 461, 463. Jefts v. York, 10 Cush. 392, 395. Draper v. Massachusetts Steam Heating Co. 5 Allen, 338, 339. Bartlett v. Tucker, 104 Mass. 336, 341. May v. Western Union Telegraph Co. 112 Mass. 90, 95. Boston & Albany Railroad v. Richardson, 135 Mass. 473, 475. See also Nash v. Minnesota Title Ins. Trust Co. 163 Mass. 574, 587, per Holmes, J.; Collen v. Wright, 7 E. & B. 301, and 8 E. & B. 647; Spedding v. Nevell, L. R. 4 C. P. 212; Weeks v. Propert, L. R. 8 C. P. 427; Cherry v. Colonial Bank, L. R. 3 P. C. 24; In re National Coffee Palace Co. 24 Ch. D. 367; Richardson v. Williamson, L. R. 6 Q. B. 276 ; Mountstephen v. Lakeman, L. R. 7 Q. B. 196; Chapleo v. Brunswick Building Society, 6 Q. B. D. 696; Firbank v. Humphreys, 18 Q. B. D. 54; White v. Madison, 26 N.Y. 117 ; Taylor v. Nostrand, 134 N.Y. 108; Trust Co. v. Floyd, 47 Ohio St. 525 ; Patterson v. Lippincott, 18 Vroom, 457; Russell v. Koonce, 104 N. C. 237.

Exceptions overruled.